DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 24-26 are indefinite because each of these claims depend from cancelled claim 20.  For purposes of this examination regarding prior art rejections, these claims will be treated as if they depended from independent claim 19.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 5-8, 10-13, 15, 16, 19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (US 1,249,678) in view of Louden (US 2009/0211675 A1) and Weiner (US 1,235,621).
	Regarding claims 1, 5-8, 11 and 12, Shumway discloses a wheel assembly to be coupled to a hub 1 of a vehicle having an axis of rotation, the wheel assembly comprising: an inner rim 3 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim; a plurality of spring dampers (comprised of 7, 10, 11 and 12) operatively coupled between said inner rim and said outer rim to provide a suspension for relative movement between said inner rim and said outer rim (Figs. 2 and 3); and a plurality of tread assemblies 14 removably carried by said outer rim (Fig. 2), each tread assembly comprising: a tread member support (radially inner portion of 14 shown in Fig. 3); at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to said tread member support (Fig. 3); and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing said tread member support to said outer rim (lines 41-49 of page 2), and comprising an inboard clamping member 15 coupled to an inboard side of said outer rim (Fig. 3) and an outboard clamping member 15 coupled to an outboard side of said outer rim (Fig. 3), wherein said inboard clamping member is fixed to the inboard side of said outer rim (Fig. 3); and said outboard clamping member is removably coupled to the outboard side of said outer rim (Fig. 3), wherein said at least one tread member comprises a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), wherein each tread member and tread member support comprise a common material integrally formed as a monolithic unit (Fig. 3), wherein each tread assembly and adjacent portions of said outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9), and comprising a disk (radially outwardly extending wall of 4 as shown in Fig. 3) coupled to said inner rim and defining a closeable gap with adjacent interior portions of said outer rim (Fig. 3).
	Regarding claims 13, 15 and 16, Shumway discloses a wheel assembly to be coupled to a hub 1 of a vehicle, the wheel assembly comprising: an inner rim 3 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim; a plurality of spring dampers (comprised of 7, 10, 11 and 12) operatively coupled between said inner rim and said outer rim to provide suspension for relative movement between said inner rim and said outer rim (Figs. 2 and 3); a disk (radially outwardly extending wall of 4 as shown in Fig. 3) coupled between said inner and outer rims and defining a closeable gap with adjacent portions of one of said inner and outer rims (Fig. 3); and a plurality of tread assemblies 14 carried by said outer rim (Fig. 2), each tread 14 shown in Fig. 3), at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to said tread member support and comprising a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing said tread member support to said outer rim (Fig. 3) and comprising an inboard clamping member 15 coupled to an inboard side of said outer rim (Fig. 3), and an outboard clamping member 15 coupled to an outboard side of said outer rim (Fig. 3), wherein said inboard clamping member is fixed to the inboard side of said outer rim (Fig. 3); and said outboard clamping member is removably coupled to the outboard side of said outer rim (Fig. 3), and wherein said tread member support and adjacent portions of said outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9).  
	Regarding claims 19 and 23-26, Shumway discloses a method of making a wheel assembly to be coupled to a hub 1 of a vehicle, the method comprising: operatively coupling a plurality of spring dampers (comprised of 7, 10, 11 and 12) between an inner rim to be coupled to the hub of the vehicle and an outer rim 9 surrounding the inner rim to provide a suspension for relative movement between said inner rim and said outer rim (Figs. 2 and 3); and removably mounting a plurality of tread assemblies 14 to the outer rim (Fig. 2), each of the plurality of tread assemblies comprising a tread member support (radially inner portion of 14 shown in Fig. 3), at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to the tread member support, and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing the tread member support to the outer rim (Fig. 3), wherein coupling the inboard clamping member comprises fixedly coupling an inboard clamping member 15 to an 15 to an outboard side of the outer rim (Fig. 3), wherein coupling the inboard clamping member comprises fixedly coupling the inboard clamping member to the inboard side of the outer rim (Fig. 3); and wherein coupling the outboard clamping member comprises removably coupling the outboard clamping member to the outboard side of the outer rim (Fig. 3), wherein the at least one tread member comprises a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), wherein each tread member and tread member support comprise a common material integrally formed as a monolithic unit (Fig. 3), and wherein the tread member support and adjacent portions of the outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9).  
	Although Shumway discloses spring dampers operatively coupled between the inner rim and the outer rim as noted above wherein the spring damper includes a double-acting cylinder 10 and an associated piston 12, Shumway fails to expressly disclose these spring dampers being in the form of gas springs to provide a gas suspension.
	Louden, however, teaches a wheel assembly that includes a plurality of spring dampers 25 operatively coupled between an inner rim (comprised of 11 and 12) and the outer rim 38, wherein the spring dampers can take a number of different forms or configurations, including gas springs which include a double-acting gas cylinder and associated piston to provide a gas suspension (paragraph [0026]; Fig. 5).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway by substituting its spring dampers for gas springs, such as taught by 
Shumway, as modified by Louden, fails to disclose its inboard clamping member having a first slotted recess receiving adjacent portions of the tread member support and its outboard clamping member having a second slotted recess receiving adjacent portions of the tread member support.  
	Weiner, however, teaches a wheel assembly in which an inboard clamping member (unlabeled clamping member on left side of Fig. 4 that receives a first axially-extending flange of tread member support 16 in a first slotted recess) has a first slotted recess (unlabeled recess in Fig. 4 shown receiving both a first axially-extending flange of tread member support 16 and a first rim flange 12) receiving adjacent portions of the tread member support (Fig. 4), and the outboard clamping member (unlabeled clamping member on right side of Fig. 4 that receives a second axially-extending flange of tread member support 16 in a second slotted recess) has a second slotted recess (unlabeled recess in Fig. 4 shown receiving both a second axially-extending flange of tread member support 16 and a second rim flange 12) receiving adjacent portions of the tread member support (Fig. 4).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden, so that the inboard and outboard clamping members have respective recesses for receiving respective adjacent portions of the tread support member, such as taught by Weiner, as a well-known alternative clamping member configuration that would provide predictable results for securely retaining the tread support member in a desired position.


	Nonetheless, to have formed the outer rim of Shumway to have a diameter of at least 3.5 feet would have been obvious to one having ordinary skill in the art, as a mechanical expedient, based upon the material composition of the rim and the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.
	
8.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Louden and Weiner, as applied to claims 1, 8, 13 and 16 above, and further in view of Moyna et al. (US 2009/0095389 A1; hereinafter “Moyna”).
	Shumway, as modified by Louden and Weiner, fails to disclose a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support.  
	Moyna, however, teaches a wheel assembly that includes a retaining feature that comprises a pin 206 carried by the outer rim 202 and a pin-receiving opening 228 in the tread member support 204a-204h (Fig. 11; paragraph [0080]).
	  It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden and Weiner, to include a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support, such as taught by Moyna, to provide predictable results for facilitating assembly of the tread assemblies by ensuring that they can be more easily positioned in a desired position with respect to the outer rim.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Louden and Weiner, as applied to claim 13 above, and further in view of Werner (CH 154977 A).
	Shumway, as modified by Louden and Weiner, fails to disclose the use of a tread support member comprising an arcuate metal plate.
	Werner, however, teaches a wheel assembly that includes a plurality of tread assemblies connected to an outer rim 5 in which each tread assembly includes a tread member support 6 that comprises an arcuate metal plate (Fig. 1; lines 26-45 of English language machine translation).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden and Weiner, by including a tread support member comprising an arcuate metal plate, such as taught by Werner, to help obtain a more rigid and durable connection between the tread assembly and the outer rim.

Response to Arguments
10.	Applicant's arguments with respect to the independent claims have been fully considered but they are not persuasive.  Specifically, in response to Applicant’s argument that the “selective combination of Ubezzi, Louden, and Shumway fails to disclose or suggest clamping arrangement including…the inboard clamping member has a first slotted recess receiving adjacent portions of the tread member support, and the outboard clamping member has a second slotted recess receiving adjacent portions of the tread member support”, the Examiner notes that Weiner teaches these features.  Applicant has not argued the propriety of the combination of references used in the current rejections.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617